Citation Nr: 0829678	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-31 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for service-connected residuals of a 
gunshot wound to the left upper arm with minimal scar.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953, from September 1956 to August 1960, and from October 
1960 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The impairment to muscle group V is moderate, as it is 
characterized by a through and through wound from a single 
bullet, with treatment in service over a short period of time 
with full recovery at that time.  Current symptoms show loss 
of power and fatigue in the group V muscles and a minimal 
scar.

2.  The impairment to muscle group VI is slight, as it is 
characterized by a simple wound with minimal scar, without 
current functional impairment of the arm or any cardinal 
signs or symptoms of muscle disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a gunshot wound to muscle group V of the left upper arm 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 5305 (2007).

2.  The criteria for a noncompensable evaluation (0 percent) 
for a gunshot wound to muscle group VI of the left upper arm 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 5306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Initial Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  See id. at 126.

Service connection was established for residuals of a gunshot 
wound of the left upper arm with damage to muscle group V by 
rating decision in April 2004 and was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.73, DC 5305.  The veteran 
contends that his disability is more severe than contemplated 
by this evaluation.

DC 5305 applies to residuals of injury to muscle group V, 
namely the flexor muscles of the elbow.  These muscles are: 
(1) biceps; (2) brachialis; and (3) brachioradialis.  The 
function of these muscles is elbow supination (long head of 
biceps as stabilizer of the shoulder joint); flexion of the 
elbow.  38 C.F.R. § 4.73, DC 5305.

The criteria specify separate ratings for dominant and 
nondominant extremities.  Such a finding will be determined 
by the evidence of record, or by testing on VA examination.  
38 C.F.R. § 4.69.  As demonstrated by the medical evidence of 
record, the veteran is right-handed and as such, the non-
dominant arm disability ratings are applicable.  Thus, under 
DC 5305, slight impairment is rated noncompensably.  A 10 
percent evaluation is assigned for a moderate injury of the 
flexor muscles of the elbow.  A 20 percent disability 
evaluation is warranted for a moderately severe muscle 
injury.  A 30 percent disability evaluation is contemplated 
when such impairment is severe.

The levels of impairment indicated in the diagnostic criteria 
are terms of art defined by regulation, and particularly 
found in 38 C.F.R. § 4.56(d).  Specifically, a "slight" 
disability of muscles involves a simple wound of the muscle 
without debridement or infection.  The resulting scar is 
minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. § 
4.56(d)(1).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56.

The type of injury associated with a "moderate" muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is a 
through and through or deep-penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  The history should include 
service department records or other evidence showing 
hospitalization for a prolonged period of treatment for the 
wound.  Additionally, consistent with this level of 
disability is a record of consistent complaint of cardinal 
signs and symptoms of muscle disability and, if present, 
evidence of inability to keep up with work requirements.  At 
this level of disability, objective findings indicate a track 
of missile through one or more muscle groups and, on 
palpation, loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to the sound side.  38 
C.F.R. § 4.56(d)(3).

"Severe" muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. 
§ 4.56(d)(4).

The veteran's service medical records and DD 214 show that he 
sustained a gunshot wound to the left upper arm in September 
1951.

There is no medical evidence showing that the veteran 
required prolonged hospitalization during service or at any 
time thereafter, and the available service medical records do 
not document prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  Nor does the evidence demonstrate 
that he had consistent complaints of cardinal signs and 
symptoms of muscle disability during or shortly after 
service, as the medical evidence does not show him to have 
had loss of power, more than slight weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.

Regarding his current symptoms, while the veteran's left arm 
disability has affected him, the evidence does not show that 
he has been unable to keep up with work requirements over the 
years as the veteran retired from civil service in 1995.  In 
March 2006 the veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The veteran reported that he 
received a through and through gunshot wound to the left 
upper arm in Korea in 1951.  He indicated that the bullet 
passed through the medial biceps muscle and exited the 
lateral triceps area and that he thought the bullet went 
through a piece of the humerus bone.  The veteran stated that 
the wound was washed, debrided, and stapled closed at the 
time.  The triceps area was allowed to close on its own.  The 
veteran reported that he went through physical therapy at the 
time and that over time he has developed some muscle weakness 
in his biceps muscle.  He indicated that his left arm 
fatigues easily with repetitive use and that after repetitive 
use or exertional type activities he develops a tremor in the 
upper left arm.  The veteran stated that the activities 
limited include yard work, including hedging and digging with 
a post hole digger, and heavy lifting.  The veteran did not 
use any brace, splint, or assistive device and has not 
received any care for the upper left arm since the original 
wound.  The veteran reported that he did not have any 
numbness or tingling in the upper left arm and that the scar 
is not a problem.

Upon examination, the medial biceps of upper left arm 
revealed a small circular scar that measured 1 centimeter in 
diameter that was slightly hypopigmented and had a slight 
depression of about two to three centimeters.  The scar was 
not tender to palpation and had no other distinguishing 
characteristics.  A scar was also noted in the mid posterior 
triceps region of the left arm.  It was 4 centimeters in 
length and 4 millimeters in width, hypopigmented, and 
nontender to palpation.  There was a puckering or gathering 
of the skin just to the medial and superior aspect of the 
scar and there was a defect within the triceps muscle that 
was 4 to 5 millimeters deep.  Muscle strength tests revealed 
a slight weakening in the left biceps (4.5/5) in comparison 
to the right biceps (5/5).  The remainder of muscle strength 
tests revealed no difference between the left and the right 
arms.  No tremors or other defects were noted on examination.  
The left biceps was measured at 29.5 centimeters in diameter; 
slightly smaller than the right biceps, measured at 30.2 
centimeters.  X-ray examination the left humerus was normal 
and revealed normal bone texture and structure.  No foreign 
bodies were noted.  The examiner diagnosed the veteran with 
mild residuals of a left upper arm gunshot wound through the 
biceps and triceps muscle.

There are no objective findings of record that would 
establish that the degree of disability resulting from the 
veteran's muscle group V impairment more nearly approximates 
the level of moderately severe.  The objective findings 
reveal no more than small and linear entrance and exit scars, 
indicating a short track of missile through muscle tissue, no 
loss of deep fascia or muscle substance to the biceps, and 
mild loss of power when compared to the sound side.  The 
medical records do not reveal any evidence of inability to 
keep up with work requirements.  In fact, the veteran 
continued his military career for more than 20 years after 
the injury with no left upper extremity complaints or 
problems noted in the service treatment records (STRs) or 
medical examination reports.  The veteran then pursued a 
career as a civil servant until 1995, again with no left 
upper extremity complaints that are noted in the record.  The 
veteran's muscle strength in terms of flexion and supination 
of the elbow was noted to be slightly weakened when compared 
to the sound side and an X-ray revealed no fragments.  
Therefore, the veteran's residuals of a gunshot wound to the 
left upper arm more nearly approximate a rating no higher 
than 10 percent disabling under the criteria of DC 5305.

Referable to 38 C.F.R. §§ 4.40 and 4.45, it is noted that 
these provisions are not applicable because DC 5305 does not 
contemplate limitation of motion based upon a joint 
abnormality (as opposed to limitation of motion based upon a 
muscle injury).  See Johnson v. Brown, 9 Vet. App 7, 11 
(1996) (holding that DC 5257 is not predicated on loss of 
range of motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not 
applicable to a disability rated under that criteria); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(August 1998).  Regardless, symptoms such as weakness, loss 
of power, fatigue, and pain are specifically contemplated by 
Diagnostic Code 5305.  See 38 C.F.R. § 4.56(c).

The medical evidence does, however, raise the question of a 
potential rating under DC 5306, which rates disabilities of 
muscle group VI.  This group contemplates the extensor 
muscles of the elbow, including the triceps and anconeus.  
The function of this muscle group is listed as extension of 
the elbow (long head of triceps is stabilizer of shoulder 
joint).  38 C.F.R. § 4.73, DC 5306.  At the veteran's March 
2006 VA examination, the physician noted a defect within the 
triceps muscle that was 4 to 5 millimeters deep.  Thus, there 
is muscle group VI involvement; DC 5306 is applicable.

Those criteria provide for the assignment of a noncompensable 
(0 percent) evaluation for impairment that is "slight;" a 
10 percent rating with respect to "moderate" impairment; a 
20 percent rating for "moderately severe" impairment; and a 
maximum 30 percent rating for "severe" impairment.  The 
aforementioned characterizations of the level of impairment 
found in 38 C.F.R. § 4.56 continue to apply.

In this case, the defect in the veteran's upper left triceps 
muscle was described as a defect that was 4 to 5 millimeters 
deep.  See March 2006 VA examination.  As noted above, the X-
ray taken at the March 2006 VA examination, revealed no 
retained fragments or other abnormalities.

Based on this evidence, at most, the triceps involvement must 
be considered as slight impairment of muscle group VI under 
the applicable criteria, that warrants a noncompensable 
rating.  In particular, the evidence shows that the veteran 
had a simple wound without prolonged infection or residuals 
of debridement.  The scar is minimal with puckering or 
gathering of the skin just to the medial and superior aspect 
of the scar with a defect within the triceps muscle about 4 
to 5 millimeters deep all along the length of the scar.  
However, there is no impairment of function in the muscle 
tissue, nor metallic fragments retained.  Similarly, the 
examination shows no loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement of muscle group VI.  
Therefore, the veteran's residuals of a gunshot wound to the 
left upper arm warrant a separate noncompensable rating under 
DC 5306, and no higher.  As the veteran's disability has 
remained stable throughout the course of the appeal, staged 
ratings are inappropriate.

Diagnostic Codes for scars other than on the head, face, or 
neck provide compensable ratings for scars that are deep or 
cause limited motion if the scar area exceeds 39 square 
centimeters.  A deep scar is one associated with underlying 
tissue damage.  A compensable rating is warranted if a scar 
is superficial and does not limit motion if the scar area is 
929 square centimeters or greater.  A superficial scar is one 
not associated with underlying tissue damage.  A compensable 
rating is also warranted for superficial scars that are 
unstable or painful on examination.  Other scars may be rated 
on limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2007).  

The Board has considered whether separate ratings are 
warranted for the veteran's scars and concludes that they are 
not.  The scars are of insufficient size to warrant a 
compensable rating and they were not evaluated as unstable or 
painful on examination.  In addition, limitation of motion of 
the left upper extremity due to either scar is not shown by 
the evidence of record.  

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant March 2005 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated February 2005 to March 2006.  The appellant was 
afforded a VA medical examination in March 2006.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  It is noted that the veteran identified the 
Pensacola Naval Hospital as his medical care provider.  
However, VA contacted that facility by telephone in April 
2006 and learned that no treatment of the veteran was shown 
at that facility from 1999 until April 2006.  The veteran was 
informed that Pensacola had provided a negative response in 
the September 2006 Statement of the Case.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a gunshot wound to muscle group V of the left upper arm 
with minimal scar is denied.

A noncompensable evaluation (0 percent) for residuals of a 
gunshot wound to muscle group VI of the left upper arm with 
minimal scar is granted, subject to regulations applicable to 
the payment of monetary benefits.


REMAND

The veteran seeks service connection for left ear hearing 
loss.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  The Board notes that 
the veteran reports to have been treated at the U.S. Naval 
Hospital in Pensacola, Florida, for his hearing loss.  A 
review of the claims folder reveals that a request for the 
records was made to the National Personnel Records Center 
(NPRC) in June 2005.  NPRC responded that records of the 
veteran's treatment for 1975 to 1998 were not retired to the 
NPRC.  Subsequently, a request for records was made to the 
Pensacola Naval Hospital.  A response from the Pensacola 
Naval Hospital indicated that there were no treatment records 
from 1999 to the present.  There is no indication in the 
response that there were no records located regarding the 
veteran prior to 1999.  Accordingly, the AMC should make 
another attempt to obtain the veteran's treatment records 
from the Pensacola Naval Hospital dated since 1975.

The Board further notes that in a VA medical record, dated in 
April 2005, it was reported that the veteran had previously 
received regular medical care from Dr. A.S. in Pensacola, 
Florida.  A review of the claims folder does not reveal that 
any attempts have been made to obtain the veteran's treatment 
records from Dr. A.S.  Accordingly, the AMC should, after 
obtaining proper authorization, make attempts to obtain the 
veteran's treatment records from Dr. A.S.

The Board notes that where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2.

The veteran was afforded a VA C&P examination in February 
2006 in conjunction with his claim for service connection.  
After examination, the veteran was diagnosed with mild to 
severe sloping sensorineural hearing loss in the left ear.  
The examiner rendered the opinion that the veteran's left ear 
hearing loss was not due to the veteran's service because it 
would have appeared at the time of the exposure to loud 
noise.  The Board notes that the Court has rendered the 
opinion that the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, 
the claim must be remanded for the veteran to be afforded 
another VA C&P examination.

In addition to the foregoing, it is noted that the veteran 
receives medical care for his foot disabilities through the 
Pensacola Veterans' Affairs Outpatient Clinic.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body. Accordingly, the RO should request all VA 
treatment records dating from March 29, 2006, to the present.

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the 
Pensacola VA Outpatient Clinic (and any 
other indicated facilities) dating from 
March 29, 2006, to the present.  Also 
attempt to obtain any other pertinent 
treatment records identified by the 
veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed. If no further 
treatment records exist, the claims file 
should be documented accordingly.

2.  After securing the proper 
authorization, request the veteran's 
treatment records from Dr. A.S. in 
Pensacola, Florida.  

3.  Contact the appropriate agency or 
agencies, to include the National 
Personnel Records Center, National 
Archives and Records Administration, and 
the Pensacola Naval Hospital, and request 
the veteran's treatment records regarding 
treatment at the Pensacola Naval Hospital 
dated since 1975.  All attempts to obtain 
the records must be documented in the 
claims folder.

4.  After the above development has been 
completed, arrange for the veteran to 
undergo a VA Compensation and Pension 
audiological examination to determine the 
nature, extent, onset and etiology of any 
left ear hearing loss found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
comment on the veteran's report regarding 
the onset and symptoms of his left ear 
hearing loss and render an opinion as to 
whether it is more likely than not 
(meaning likelihood greater than 50%), at 
least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
the veteran's left ear hearing loss is 
related to or had its onset during 
service.  The rationale for all opinions 
expressed should be provided in a legible 
report.

5.  Thereafter, readjudicate the 
veteran's claim of service connection for 
left ear hearing loss.  If the benefits 
sought on appeal are not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


